FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE HAMILTON,                                  No. 11-15965

               Plaintiff - Appellant,             D.C. No. 1:04-cv-05129-OWW-
                                                  MJS
  v.

AGUIRRE; et. al.,                                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner George Hamilton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

      The district court properly dismissed Hamilton’s action without prejudice

because Hamilton did not exhaust prison grievance procedures concerning his

claims. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (exhaustion is mandatory

and must be done in a timely manner consistent with prison policies).

      Hamilton’s contentions regarding equitable estoppel, access to legal

materials, defendants’ misconduct, and judicial bias are without merit.

          Hamilton’s pending motions are denied.

      AFFIRMED.




                                          2                                  11-15965